ASSET PURCHASE AGREEMENT This ASSET PURCHASE AGREEMENT (the "Agreement") dated as of the 19th day of January, 2009 is entered into by and between China America Holdings, Inc., a Florida corporation (f/k/a Sense Holdings, Inc.) (“Seller”) and Pearl Group Advisors, Inc., a Florida corporation ("Buyer"). RECITALS WHEREAS, the Seller has historically conducted business activities in it biometrics division (the “Biometrics Operations”), including through its two wholly-owned subsidiaries Sense Technologies, Inc., a Florida corporation ("Sense Technologies") and Micro Sensor Technologies, Inc., a Florida corporation ("Micro Sensor"). WHEREAS, prior to its acquisition in June 2007 of a majority interest in Shanghai AoHong Industry Co., Ltd., a Chinese limited liability company ("AoHong"), the Biometrics Operations represented all of the Corporation's operations. WHEREAS, subsequent to the acquisition of a controlling interest in AoHong, the business and operations of AoHong have represented substantially all of the Corporation's operations. WHEREAS, the Corporation has determined to exit all business activities related to the Biometrics Operations and to terminate the employment of its Chief Executive Officer, Dore Scott Perler. WHEREAS, Mr. Perler is the sole shareholder of the Buyer and was a member of its Board of Directors. WHEREAS, Mr. Perler is desirous of acquiring all rights, title and interest in the Biometrics Operations and terminating his employment with the Corporation. WHEREAS, Seller desires to convey, sell and assign to Buyer all of Seller’s right, title and interest in and to the Biometrics Operations, upon the terms and conditions contained in this Agreement. NOW THEREFORE, in consideration of the mutual promises and other good and valuable consideration, the sufficiency of which is hereby acknowledged, the parties agree as follows: 1.Recitals.The foregoing recitals are true and correct. 2.Sale and Purchase of Assets. 2.1Sale and Purchase of Assets.Subject to the terms and conditions of this Agreement, at the Closing described in Section 6, Seller shall sell to Buyer, and Buyer shall purchase from Seller any and all assets related to the Biometrics Operations including, but not limited to the following (collectively, the “Assets): (a)All of the Seller’s accounts receivable relating to its Biometric Business as set forth in Schedule 2.1(a) (the “Accounts Receivables”); (b)All of the Seller’s rights, title and interest in and to any agreements related to theIntangible Assets as hereinafter defined, including but not limited to, all existing agreements, if any, with contract manufacturers, resellers and suppliers (the “Agreements”); (c)All customer and supplier lists, copies of financial and accounting records, credit and accounts receivable (as hereinafter defined) records, correspondence and other similar documents and records used and/or useful in connection with the Assets including the customer list included on Schedule 2.1(c) (collectively, the “Records”); (d)All of Seller’s rights, title and interest, if any, in all patent registrations and applications (including design patents registrations and applications), trademarks, trademark registrations and applications, service marks, service mark registrations and applications, copyrights, copyright registrations and applications, trade dress, trade names (whether or not registered or by whatever name or designation), owned, applied for, or registered in the name of, the Seller related to the Biometric Business which includes all intellectual property including common law rights associated with the trademarks Check Print®, BioClock®, Sense®, meCard®, "Security Solutions at a Touch of a Finger"®, Explosive Sensing Protocol™ and Sense-It™; ), the tradename “Sense Technologies”; all proprietary data, processes, source code and copyright applications for such source code, technical or manufacturing know-how or information, owned by or used by (to the extent of Seller’s interest) the Seller in connection with the Biometric Business; all rights related to the Internet domain name www.senseme.com and all content included on such website including logos; the property and technology listed on Schedule 2.1(d) and all goodwill relating to the Biometric Business (collectively, the “Intangible Assets”); and (e)All proceeds, rights, claims, credits, causes of action or rights of set-off against third parties relating to the Assets, including, without limitation, unliquidated rights under manufacturers’ and vendors’ warranties (the “Claims”). 2.2Liabilities Assumed.
